This is a suit by appellant to recover of the heirs of S.A. Thompson, deceased, on an account for indebtedness of the decedent in his lifetime, alleging, that there has never been a permanent administration upon the estate, but that the assets were more than sufficient to pay the debt after taking out all prior claims; that this *Page 238 
is the only debt; that there was a temporary administration, and the assets sold and proceeds returned into the Probate Court; that the said funds of the estate had been apportioned by the court among the minors, and the portion of all except Samuel Thompson (who has no guardian) had been paid over to their guardian, L.S. Schutler, but that the portion of Samuel Thompson is still held by the Probate Court. There is no allegation that the claim was ever presented for allowance to the guardian of the minors. It was alleged, that there was no permanent administration upon the decedent's estate, and none necessary, because this is the only debt, and the assets had been divided out among the heirs.
The appellees filed demurrers and exceptions to the petition, which were sustained by the court below. The plaintiff declining to amend, final judgment was rendered against him on demurrer, from which he has taken an appeal to this court.
The right of a creditor to bring suit against the heirs of a decedent who have received portions of the estate, under an order of distribution, has been fully settled by statute since the Act of 1876. Sayles' Civ. Stats., art. 2035.
Before the enactment of that statute, a creditor holding a valid claim against the estate of a decedent upon which no administration was had and none necessary, could bring suit directly against the heirs and recover personal judgment against them; but not exceeding the amount of such estate received by them. This was considered an exception to the general rule, which required that the creditor should first proceed in the usual way against the estate by administration.
The older decisions were mainly upon that exception, where four years had elapsed and an administration was barred. But in the case of Patterson v. Allen, 50 Tex. 26, Judge Gould held, that where four years had not elapsed, and where there was only one debt against the estate, and no necessity for administration, and the heirs had divided the property among themselves, the creditor could bring suit directly against them, and that each heir was liable to the extent of the estate received by him. This doctrine has been so often maintained in our courts since, that it may be considered as settled in this State. Low v. Felton, 84 Tex. 378
[84 Tex. 378]; Webster v. Willis, 56 Tex. 468
[56 Tex. 468]; Schmidtke v. Miller, 71 Tex. 103
[71 Tex. 103]; Campbell v. Henderson, 50 Tex. 601
[50 Tex. 601]; Mays v. Jones, 62 Tex. 365.
Upon the question raised by appellees, that no such suit can be maintained against a guardian unless the claim is first verified and presented for allowance, Judge Stayton, in a recent opinion, has held that the law does not require such presentation. Low v. Felton, 84 Tex. 378.
The court below erred in sustaining the demurrer and exceptions of the defendants to plaintiff's petition, and upon this ground the judgment must be reversed. *Page 239 
Any of the heirs who may be of age are proper parties defendant; otherwise, they should be represented by guardian.
Reversed and remanded.
Motion for rehearing overruled November 1, 1893.